 DOUBLEDAY & COMPANY325Doubleday&Company, Inc.andInterna-tional Brotherhood of Bookbinders, AFL-CIO, Petitioner.Case 4-RC-7033.June 12, 1967DECISION ON REVIEW AND DIRECTION OFELECTIONOn January11, 1967,the Regional Director forRegion 4 issued a Decisionand Orderin the above-entitled proceeding in which he found the unitsprimarily and alternatively sought by the Petitionertobe inappropriate and dismissed the petition.Thereafter,in accordance with the National LaborRelations Board Rules and Regulations, Series 8, asamended,the Petitionerfileda timely request forreviewof theRegional Director'sDecision on thegrounds that,in reaching his unit determinations, hedeparted from established Board policy and madefindingsof fact whichwere clearly erroneous. TheEmployer filed opposition thereto.On February14,1967,theNationalLaborRelations Board by telegraphic order granted therequest for review.Thereafter,the Petitioner andthe Employer filed briefs on review.Upon the entire record in this case,including thePetitioner's request for review and brief on review,and the Employer's brief in opposition to review, theBoard makes the following findings:At itsHanover,Pennsylvania,plant,hereinvolved,the Employer is engaged in the printingand distribution of reasonably priced hardboundand paperbound books. Utilizing the letterpressprinting process, 80 to 90 percent of its production isdevoted to the printing of hardbound books forshipment directly to membersof bookclubs. Of itsapproximately360employees,20pressmen,platehandlers,and helpers are currently representedby Local461,International Printing Pressmen &Assistants'Union,AFL-CIO,and 10 maintenancemachinists are represented by District Lodge 98,International Association of Machinists,AFL-CIO.Thereis nohistory ofcollective bargaining for theother employees.In its petition, the Petitioner requested a unit ofbookbinding,shipping,receiving,andutilityemployees.At the close of thehearing, thePetitioner indicated that it sought a unit ofemployees in the bookbinding and shippingdepartments,or, in the alternative,separate units ofemployees in each of these two departments. TheEmployer contended that the appropriate unitshould include other unrepresented employees,specifically foundry composition and platemakingemployees, perforators,proofreaders,a carpenter,and an over-the-road truckdriver.No specificposition was takenby theEmployer as to still otherunrepresented employees;i.e., three electricians,sevenoreightboilerroom employees, and asteamfitter.ThePetitionerindicatedthatitdisclaimed interest in a unit which included foundryemployees, perforators, and proofreaders.The Regional Director, finding no evidence ofdistinctive skills on the part of employees sought bythe Petitioner and finding a significant amount ofinterchange between them and other unrepresentedemployees, concluded that neither the primary noralternative units requested were appropriate. ThePetitioner contends,inter alia,that the record doesnot support his findings as to skills and interchange,and that the employees"in the bindery and shippingdepartments constitute an appropriate unit. We findmerit in this contention.The record reveals that there are approximately150bookbinding employees and 110 shippingemployees and that each group is under separatedepartmentalsupervision.Thebookbindingemployees operate machinery and equipment whichperform the operations of gathering, trimming,staining, rounding, backing, casing, and jacketingthe books. The machinery and equipment is of thesame type as found in bindery departments ofbookprinting establishments generally except thatthe Employer utilizes certain production procedurespeculiar to its own requirements. After the books areassembled and finished they are sent to the adjacentshipping department where they are packaged forshipment to book club members or are placed instorage.'There is frequent interchange ofemployees between the bookbinding and shippingdepartments, depending upon production needs.Otherunrepresentedemployeesperformfunctions which precede the printing of the books.The receiving department receives and stores paperstock and other materials used in the printingproduction process. Under a receiving clerk there isan assistant, an over-the-road truckdriver, a highliftoperator, and two material handlers. The receivingdock is located at one end of the plant, and receivingemployees have little contact and no interchangewith bookbinding and shipping employees. Thereare 13 perforators located in an enclosed area on thefirstfloor of the plant where they prepare tapeswhich are used on the typesetting machines. On thesecond floor are 31 proofreading employees whoproofread the galleys run by the typesettingmachines.Thereare14 foundry compositionemployees and 8 foundry platemakers located on thefirst floor, next to the press department, who prepareand mount the plates for use on the presses. Theperforators, proofreaders, and foundry employees,engaged in the composing process, are underseparate supervision. Although the assistant to theEmployer's vice president testified generally thattherewas interchange of employees betweenemployees in the composing group and the'After books are packaged for shipment they are sent to a postoffice substation located at the plant for mailing165 NLRB No. 41299-352 0-70-22 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested bookbinding and shipping groups, theplantmanager subsequently testified that suchinterchange was occasional, and estimated that itinvolved one to three or four employees every 3 or 4weeks.Stillotherunrepresented employees performvariousmaintenancefunctions:thethreeelectricians, a steamfitter, and a carpenter whereneeded throughout the plant. The seven or eightboilerroom employees work in a separate buildingand they perform guard duties in addition to theirboilerroom functions.Incases involvingprintingestablishments,collective bargaining often proceeds on the basis ofdistinctgroups of production and maintenanceemployees, such as those engaged in compositionandplatemaking,thoseoperating letterpresspresses, those engaged in bindery or bookbindingfunctions (sometimes including shipping, sometimesboth shipping and receiving employees), and, wherepresent,thoseengaged in the lithographicproduction process." Although bargaining units ofbookbinding and/or shipping employees have beensometimes found appropriate on the basis of theparties' agreement or a history of bargaining limitedto the requestedunit,3in the absence of suchfactors, the Boarddetermineswhether or not thegroup sought to enjoy a separate community ofinterest by examining the facts of the particularcase.Here, although a unit of unrepresented employeesbroader in scope than that sought may beappropriate,we are persuaded that a unit ofemployees in the Employer's bookbinding andshipping departments, one of the units alternatively2SeeLloyd Hollister, Inc.,68 NLRB 733, 738;George GradyPress, Inc., 74 NLRB 1372;Worzella Publishing Company,121NLRB 78.9See KingsportPress, Inc.,146 NLRB 260, 264.*Young & Selden Co.,147 NLRB 67, and other cases cited bythe Regional Director in support of his dismissal of the petitionare factually distinguishable.An election eligibility list, containing the names andproposed by the Petitioner, is also appropriate.Contrary to the Regional Director's finding, we donot view as significant the extent of interchangeabove described between employees engaged in thecompositionandplatemakingfunction(theperforators, proofreaders, and foundry compositionand platemaking employees) and those in thebookbinding and shipping departments. These, byfar the largest departments in the plant totaling morethan 250 employees, have separate immediatesupervision from that of other departments, arelocated in adjacent areas in the plant, and betweenthem substantial employee interchange occurs. Forthese reasons, we find that the employees in thebookbinding and shipping departments are a well-defined group of the Employer's production andmaintenanceemployees and that they share asufficient community of interest apart from otheremployees to warrant finding them to be anappropriateunit.`'Accordingly, we find that a question affectingcommerce exists concerning the representation ofcertain employees of the Employer within themeaning of Section 9(c)(1) and Section 2(6) and (7) ofthe Act, and that the following employees of theEmployer constitutea unitappropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act:All employees working in the bookbinding andshipping departments at the Employer's Hanover,Pennsylvania, plant, excluding all other employees,guards and supervisors as defined in the Act.[Text of Direction of Election5 omitted frompublication.]addresses of all the eligible voters, must be filed by the Employerwith the Regional Director for Region 4 within 7 days after thedate of this Decision and Direction of Election. The RegionalDirector shall make the list available to all parties to the election.No extension of time to file this list shall be granted by theRegional Director except in extraordinary circumstances.Failureto comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.ExcelsiorUnderwearInc., 156 NLRB 1236.